Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roderick Arnez Whitaker appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we deny Whitaker’s motion for appointment of counsel and affirm for the reasons stated by the district court. See United States v. Whitaker, No. 5:09-cr-00125-BR-1 (E.D.N.C. Sept. 11, 2015). We dispense with oral argument because the facts and legal contentions are *196adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.